Dismissed and Memorandum Opinion filed April 8, 2004








Dismissed and Memorandum Opinion filed April 8, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00123-CV
____________
 
JOHN
EICHELBERGER, Appellant
 
V.
 
AK STEEL, Appellee
 

 
On Appeal from the
113th District Court
Harris County, Texas
Trial Court Cause
No. 02-02886
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed January 27, 2004.
On March 29, 2004, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed April 8, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.